621 N.W.2d 450 (2001)
George C. TUREK, Complainant,
v.
ATTORNEY GRIEVANCE COMMISSION, Respondent.
No. 116851.
Supreme Court of Michigan.
February 6, 2001.
On order of the Court, the complaint for mandamus is considered, and relief is DENIED, because the Court is not persuaded that it should grant the requested relief.
WEAVER, J., dissents and states as follows:
I would remand the case to the Attorney Grievance Commission for reconsideration of its decision in this case in light of Grievance Administrator v. Lopation, 462 Mich. 235, 612 N.W.2d 120 (2000).